DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 6/21/22.  Claims 1-2, 5, and 11-12 were amended; claims 3 and 6 were cancelled.  Claims 1-2, 4-5, and 7-14 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, see page 1 of Remarks, filed 6/21/22, with respect to the rejections of claims 2 and 11-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 2 and 11-14 under 35 U.S.C. 112(b) have been withdrawn. 
5.	Applicant’s arguments, see pages 1-4 of Remarks, filed 6/21/22, with respect to the rejections of claims 1-2 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 5,421,174 to Kim et al. have been fully considered and are persuasive.  The rejections of claims 1-2, 7-8 under 35 U.S.C. 102(a)(1) and claims 4-5, 9-14 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
6.	Claims 1-2, 4-5, and 7-14 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
	As persuasively argued by applicant in pages 1-4 of Remarks, filed 6/21/22, newly amended independent claim 1 overcomes the previous grounds of rejection under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 5,421,174 to Kim et al. (hereafter “Kim”).  In particular, the closest prior art reference, Kim (US Pat. 5,421,174), does not teach or suggest that a front surface of the first cap (fall-off prevention cap 430) is surrounded by a rear surface of the second cap (cap 410) while making a full-contact with the rear surface of the second cap [see Fig. 6].  Additionally, Kim does not teach that the first cap (430) is formed of an injection-molded material and the second cap (410) is formed of a metal material.  The previously relied upon secondary references, Yoon (US Pat. 5,865,047) and Murase (JP 03-280992), are unable to remedy the deficiencies of Kim to arrive at the invention defined by claim 1.  Upon a comprehensive updated search, no available prior art is able to teach or fairly suggest, singly or in combination, all features of the washing machine having a pulsator, first cap, and second cap in the specifically claimed configuration defined by independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2, 4-5, 7-14) are in condition for allowance.  See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711